                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

RAY HILL,                                         §
a/k/a REGINALD I. BAILEY,
a/k/a REGINALD I. PARKER, #582603                 §
                                                         CIVIL ACTION NO. 1:20-CV-375
VS.                                               §

GEO GROUP, INC., ET AL.                           §

 MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
       THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Ray Hill, a/k/a Reginald Bailey, a/k/a Reginald Parker, a prisoner currently confined

at the Southeast Texas Transitional Center, proceeding pro se, filed this civil rights action pursuant

to 42 U.S.C. § 1983. Plaintiff requested leave to proceed in forma pauperis.

       The Court ordered that this matter be referred to the Honorable Zack Hawthorn, United

States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and

orders of this Court. The magistrate judge recommends denying plaintiff leave to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915(g) and dismissing the action unless plaintiff paid the $400

filing fee within fourteen days after the Report and Recommendation was entered.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed a “Motion for Writ of

Mandamus,” which the Court liberally construes as objections to the magistrate judge’s Report and

Recommendation. Plaintiff contends that he is not a “prisoner” as defined by § 1915(h) because he

had been released on parole and was assigned to a halfway house at the time he filed the action.

This argument lacks merit. An individual who is residing at a halfway house as a consequence of

a criminal conviction is a “prisoner” within the meaning of the statute, even if he is residing at the
halfway house for “primarily non-punitive purposes.” See Jackson v. Johnson, 475 F.3d 261, 267

(5th Cir. 2007) (holding that an individual who is residing at a halfway house as a condition of his

release on mandatory supervision is a “prisoner” within the meaning of § 1915(h)).

       The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the Court concludes the

objections are without merit.

                                              ORDER

       Accordingly, plaintiff’s objections (document no. 18) are OVERRULED. The findings of

fact and conclusions of law of the magistrate judge are correct, and the report of the magistrate judge

(document no. 16) is ADOPTED. A final judgment will be entered in this case in accordance with

the magistrate judge’s recommendations.

        SIGNED this the 2 day of July, 2021.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                  2
